DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wesley McMichael (# 56,982) on 8/10/22.

The application has been amended as follows: 

	In claim 2, remove “left” from the second line to read: a distance between the bending edge.
	In claim 15, replace “the string of cells” with –the battery string—for consistency of language.
Claims 1-4, 6, 7, 9-13, and 15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are considered to be represented by Hoshide et al. (JP 2015-090967; see English machine translation) and Xu et al. (CN 206211932; see English machine translation).
	While Hoshide discloses the feature that frames are only on the two long sides of the laminate member ([0049]; see Figure 1), the reference does not teach nor render obvious the ratio of each of the lengths of the first frame and the second frame to the length of the long side of the laminate member is 65% as it discloses the frames to be longer than the length of the long side of the laminate member such that it protrudes ([0010] and [0034]). 
	Xu discloses some of the claimed features, as set forth in the previous Office Action, but it does not teach nor render obvious the ratio of each of the lengths of the first frame and the second frame to the length of the long side of the laminate member is 65%.
	Therefore, none of the references teach or render obvious the ratio of each of the lengths of the first frame and the second frame to the length of the long side of the laminate member is 65% and the claims are allowable over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721